Citation Nr: 0804901	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for hypertensive 
vascular disorder, to include as secondary to fibromyalgia.

3.  Entitlement to service connection for depression.

4.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
February 1987 and November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for service 
connection for depression, chronic fatigue syndrome and 
hypertensive vascular disorder, to include as secondary to 
fibromyalgia and reduced a 100 percent disability evaluation 
for fibromyalgia to 40 percent, effective June 1, 2004.

In light of a private, May 2003 medical report, the evidence 
indicates that the veteran may be unable to work due to her 
fibromyalgia.  The record thus raises a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
This issue is referred to the RO for appropriate action.

The veteran's depression calim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not have chronic fatigue syndrome.

2.  The medical evidence shows that the veteran's 
hypertension was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including her service-connected fibromyalgia.

3.  The veteran's fibromyalgia is assigned a 40 percent 
rating, the maximum rating available under Diagnostic Code 
5025.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

2.  Hypertension was neither incurred in nor aggravated by 
service, nor is hypertension proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.317 (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.71 Diagnostic Code 5025 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's service connection claims, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

Here, the VCAA duty to notify was satisfied by letters sent 
to the veteran in March 2002, January 2004, August 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

For an increased-compensation claim, section § 5103(a) also 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  Here, through 
the above notices, and given the veteran's statements, she 
expressed her understanding of these criteria.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran has been afforded several medical 
examinations in conjunction with the claims on appeal.  In 
August 2003, the veteran was examined regarding her 
fibromyalgia.  In October 2003, she was afforded a medical 
examination for her claim relating to hypertension.  Finally, 
in February 2004, she was examined for chronic fatigue 
syndrome.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Nashville and Murfreesboro VA 
Medical Centers (VAMCs).  The veteran submitted private 
treatment records from Dr. M.A.M., Dr. E.S. and a Physician 
Consultant Review for Met Life Insurance Company.  The 
appellant was afforded VA medical examinations in August 
2003, October 2003 and February 2004.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Merits of the Claims

1.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War. Therefore, she had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Chronic Fatigue Syndrome

In a May 2003 statement, the veteran's treating physician 
reported that she had chronic fatigue syndrome.  In February 
2004, however, VA afforded her a formal examination to 
determine whether she had this condition due to service.  
Based on his review of the claims folder and examination of 
the veteran, the examiner ruled out a diagnosis of chronic 
fatigue syndrome.  In doing so, as the RO pointed out in 
denying this claim, the examiner explained that the veteran 
did not meet the diagnostic criteria for diagnosis of chronic 
fatigue syndrome.  In light of the foregoing, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not have chronic fatigue syndrome for VA compensation 
purposes.  As such, service connection is not warranted.  

2.  Hypertension (Claimed As Secondary to Fibromyalgia 
Medications)

As noted above, the veteran asserts that service connection 
is warranted for hypertension because she maintains she 
developed the condition due to her service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

The veteran has been diagnosed as having hypertension.  
Because she has a diagnosed disability, and because 
hypertension is not an illness which the Secretary has 
determined warrants presumptive service connection, service 
connection for hypertension under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
must consider whether service connection may be granted on 
another basis.

The veteran was diagnosed as having fibromyalgia in October 
2001 and in January 2003, her private physicians prescribed 
the veteran a prednisone Dosepak.  Later in January 2003, she 
was given a decadron injection.  It was in February 2003, 
following these steroid doses, the medical evidence shows 
that she was initially diagnosed as having hypertension.  

During a VA examination in October 2003, a VA examiner 
concluded that the veteran's hypertension was not related to 
steroids briefly used to treat her fibromyalgia.  Based upon 
the normal readings following the veteran's brief 
corticosteroid therapy and the fluctuating blood pressure 
readings prior to her prednisone as well as the half life of 
the brief dose of steroids she was given; the examiner opined 
that her mild hypertension was not related nor induced by the 
brief therapy of steroids in January 2003.  The examiner also 
stated the veteran smokes a pack of cigarettes a day or less.

The Board does not question the sincerity of the veteran's 
conviction that she has hypertension due to her fibromyalgia 
medications.  As a lay person, however, she is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also Duenas 
v. Principi, 18 Vet. App. at 520 Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because the competent medical 
evidence does not link her hypertension to service, the Board 
finds that the preponderance of the evidence is against the 
claim, and thus service connection must be denied.


Evaluation of the veteran's fibromyalgia

Although the veteran was initially awarded a 100 percent 
rating for her fibromalgia by analogy to Diagnostic Code 
6354, as the RO has pointed out, there is a specific 
diagnostic code for evaluating fibromyalgia.  The Board 
agrees that her fibromyalgia should have been rated under 
Diagnostic Code 5025, and since the veteran's fibromyalgia is 
rated as 40 percent disabling, which is the maximum schedular 
rating available under Diagnostic Code 5025, there is no 
legal basis upon which to award a higher schedular 
evaluation.  As such, that aspect of the veteran's appeal 
must be denied.  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for hypertension, to include as secondary 
to fibromyalgia medication, is denied.

A schedular evaluation in excess of 40 percent is denied.

REMAND


The veteran is currently receiving the maximum 40 percent 
schedular rating available for her fibromyalgia under 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).  Here, in light of the May 2003 
medical opinion offered by the veteran's treating physician, 
Dr. Michael A. MacQuarrie, the Board finds the evidence does 
present such an exceptional or unusual disability picture, 
and therefore the veteran's case must be forwarded to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for consideration of the 
assignment of an extraschedular rating.  This referral is 
required because it is not permissible for the Board, in the 
first instance, to consider the assignment of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996)).  

As to her psychiatric disability claim, the medical evidence 
indicates that the veteran has depression and it is unclear 
whether she has a separate psychiatric disability or instead 
whether her depression is a manifestation of her service-
connected fibromyalgia.  As such, this claim must be 
remanded. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of the any psychiatric disability found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner should rule in or exclude a 
diagnosis of psychiatric disability, to 
specifically include depression.  The 
examiner must state whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present is related to service.  The 
examiner must also comment as to 
whether any psychiatric symptoms are 
manifestations of her service-connected 
fibromyalgia.  In doing so, the 
examiner must acknowledge the veteran 
report of a continuity of psychiatric 
symptoms since service.  All findings 
and conclusions should be set forth in 
a legible report.

2.	The veteran's case must be forwarded to 
the Under Secretary for Benefits, or 
the Director of the Compensation and 
Pension Service, for consideration of 
the assignment of an extraschedular 
rating with respect to the service-
connected fibromyalgia.

3.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement 
of the Case and provide the veteran and 
her representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


